DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annapragada (US WO 2015/156794) already of record on 6/21/18 in view of Kattle (US 2010/0037625).
	In regard to claims 1, 2, Annapragada teaches a heat transfer system (see whole document and para. 15-16), comprising a plurality of electrocaloric elements (para. 20-21 hereafter layers) comprising an electrocaloric film (308; para. 21, 45, 46), a first electrode (324) on a first side of the electrocaloric film (308), and a second electrode (324) on a second side of the electrocaloric film (308); and a fluid flow path (para. 21) along the plurality of electrocaloric elements (layers) formed at least in part by non-conductive (see that no electricity is conducted through these elements) fluid flow guide spacers (332); wherein the plurality of the electrocaloric elements (layers) have a spacing of 1 micrometer to 200 mm (para. 45 - “channels 10 microns - 10 mm in thickness (or any range in between)”) between the electrocaloric elements (layers).
	Annapragada teaches most of the claim limitations but does not explicitly teach that the spacers are corrugated elements.  However, Kattle (see whole document) fully teaches a heat transfer system providing a plurality of spacers (14, para. 84, 124; figure 5) between layers of a stack of the heat transfer system (para. 81, 82, 102) to aide in providing improved heat exchange flow channels (para. 60, 14).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the flow channels with the corrugated spacers of Annapragada to increase the heat exchange area and improve the performance of the system and to provide a spacer which provides support to the layers throughout the channels and to provide a spacer that is non-conductive so as to not compromise the operation of the electrocaloric heat transfer system.
Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.  Applicant's argument is an allegation that the prior art does not teach the spacing claimed.  In response, the applicant is directed to the detailed evidence above showing that the prior art does make this spacing obvious.
















Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)-272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
May 19, 2021